UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

n= x .
pOCt
THOMAS F, KOVACH : bons epee ' fabs
> WE PELED: 2-/ te f Ay
v. :
ORDER

UNITED STATES OF AMERICA; UNITED :
STATES DEPARTMENT OF DEFENSE; :
UNITED STATES AIR FORCE; STATE OF 19 CV 7065 (VB)
NEW YORK; NY AIR NATIONAL GUARD,
105TH AIRLIFT WING; and PAULA.
WEAVER, JR.;

Defendants.

-- -- --- --- x

 

On January 29, 2019, plaintiff, who is proceeding pro se and in forma pauperis, filed a
letter seeking a certificate of default concerning defendant Paul A. Weaver, Jr. (Doc. #45). The
docket reflects that Weaver was purportedly served on October 31, 2019, and that Weaver’s
answer was due on December 30, 2019. (Doc. #41).

On January 30, 2020, plaintiff filed letters seeking certificates of default concerning
defendants New York Air National Guard and 105th Airlift Wing. (Docs. ##47, 48).

Thereafter, the Court ordered defendants’ counsel—the U.S. Attorney’s Office and the
New York State Attorney General’s office—to advise the Court on whether they intended to
represent defendant Weaver. (Doc. #46).

On February 5, 2020, the U.S. Attorney’s Office informed the Court that the Department
of Justice “recently advised . . . that Maj. Gen. Weaver has been approved to receive private
representation at DOJ’s expense.” (Doc. #52).

Accordingly, it is HEREBY ORDERED:

l, By March 2, 2020, counsel for defendant Weaver shall enter an appearance in this
action and answer, move, or otherwise respond to the complaint.

2. By February 10, 2020, the U.S. Attorney’s Office shall serve a copy of this Order
on defendant Weaver, and file proof of service on the docket.

3, Respecting plaintiff's requests for certificates of default, because the State of New
York has sought to stay this action pending a determination by the Judicial Panel on Multidistrict
Litigation (““JPML”) on whether the litigation should be transferred to the ongoing MDL
involving aqueous film-forming foam (“AFFF”), the Court declines plaintiffs request for the
Clerk’s Certificate of Entry of Default respecting New York Air National Guard and the 105th
Airlift Wing. (Docs. ##46, 51).! Further, the Court declines plaintiffs request for the Clerk’s
Certificate of Entry of Default respecting Weaver at this time, given the indication by the U.S.
Attorney’s office that he will have counsel in this case now that private representation has been
authorized by the Department of Justice. (Doc. #52).

Dated: February 6, 2020
White Plains, NY
SO ORDERED:

VU | =

Vincent L. Briccetti
United States District Judge

 

 

l Moreover, the New York State Attorney General’s office advised proper service has not
been effectuated on New York Air National Guard and 105th Airlift Wing. (Doc. #55).

2
